                                                                         The Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9

10
              CHERYL BISHOP,                                   CASE NO. 18-00599-TSZ
11
                                                               STIPULATED
12                                   Plaintiff,                PROTECTIVE ORDER

13                  v.
              JEFF SESSIONS, ATTORNEY
14            GENERAL, DEPARTMENT OF
              JUSTICE, ALCOHOL, TOBACCO,
15            FIREARMS & EXPLOSIVES,
16                                   Defendants.
17
     1.       PURPOSES AND LIMITATIONS
18
              Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the parties hereby
20
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
21
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
22
     protection on all disclosures or responses to discovery, the protection it affords from public
23
     disclosure and use extends only to the limited information or items that are entitled to confidential
24
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
25
     confidential information under seal.
26



     Stipulated Protective Order
     18-cv-00599-TSZ - 1
 1 2.         “CONFIDENTIAL” MATERIAL

 2            “Confidential” material shall include the following documents and tangible things

 3 produced or otherwise exchanged: (1) medical records and medical information, (2) personnel and

 4 employment-related records of any current or former government employee, (3) tax records, (4)

 5 documents related to any other current or former government employee’s protected activity, (5)

 6 law enforcement sensitive information, and (6) any other records whose release without a

 7 protective order would potentially violate the Privacy Act, 5 U.S.C. § 552a.

 8 3.         SCOPE
 9            The protections conferred by this agreement cover not only confidential material (as

10 defined above), but also (1) any information copied or extracted from confidential material; (2) all

11 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

12 conversations, or presentations by parties or their counsel that might reveal confidential material.

13            However, the protections conferred by this agreement do not cover information that is in

14 the public domain or becomes part of the public domain through trial or otherwise.

15 4.         ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

16            4.1       Basic Principles. A receiving party may use confidential material that is disclosed

17 or produced by another party or by a non-party in connection with this case only for prosecuting,

18 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

19 categories of persons and under the conditions described in this agreement. Confidential material

20 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

21 that access is limited to the persons authorized under this agreement.

22            4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

23 by the court or permitted in writing by the designating party, a receiving party may disclose any

24 confidential material only to:

25                      (a)        the receiving party’s counsel of record in this action, as well as employees

26 of counsel to whom it is reasonably necessary to disclose the information for this litigation;



     Stipulated Protective Order
     18-cv-00599-TSZ - 2
 1                      (b)        the officers, directors, and employees (including in house counsel) of the

 2 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 3 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4 designated;

 5                      (c)        experts and consultants to whom disclosure is reasonably necessary for this

 6 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                      (d)        the court, court personnel, and court reporters and their staff;

 8                      (e)        copy or imaging services retained by counsel to assist in the duplication of
 9 confidential material, provided that counsel for the party retaining the copy or imaging service

10 instructs the service not to disclose any confidential material to third parties and to immediately

11 return all originals and copies of any confidential material;

12                      (f)        during their depositions, witnesses in the action to whom disclosure is
13 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

14 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

15 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

16 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

17 under this agreement;

18                      (g)        the author or recipient of a document containing the information or a

19 custodian or other person who otherwise possessed or knew the information.

20            4.3       Filing Confidential Material. Before filing confidential material or discussing or

21 referencing such material in court filings, the filing party shall confer with the designating party

22 to determine whether the designating party will remove the confidential designation, whether the

23 document can be redacted, or whether a motion to seal or stipulation and proposed order is

24 warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards

25 that will be applied when a party seeks permission from the court to file material under seal.

26



     Stipulated Protective Order
     18-cv-00599-TSZ - 3
 1 5.         DESIGNATING PROTECTED MATERIAL

 2            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each party

 3 or non-party that designates information or items for protection under this agreement must take

 4 care to limit any such designation to specific material that qualifies under the appropriate

 5 standards. The designating party must designate for protection only those parts of material,

 6 documents, items, or oral or written communications that qualify, so that other portions of the

 7 material, documents, items, or communications for which protection is not warranted are not swept

 8 unjustifiably within the ambit of this agreement.
 9            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

10 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

12 and burdens on other parties) expose the designating party to sanctions.

13            If it comes to a designating party’s attention that information or items that it designated for

14 protection do not qualify for protection, the designating party must promptly notify all other parties

15 that it is withdrawing the mistaken designation.

16            5.2       Manner and Timing of Designations. Except as otherwise provided in this

17 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

18 ordered, disclosure or discovery material that qualifies for protection under this agreement must

19 be clearly so designated before or when the material is disclosed or produced.

20                      (a)        Information in documentary form: (e.g., paper or electronic documents and

21 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

22 the designating party must affix the word “CONFIDENTIAL” to each page that contains

23 confidential material. If only a portion or portions of the material on a page qualifies for protection,

24 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

25 markings in the margins).

26



     Stipulated Protective Order
     18-cv-00599-TSZ - 4
 1                      (b)        Testimony given in deposition or in other pretrial proceedings: the parties

 2 and any participating non-parties must identify on the record, during the deposition or other pretrial

 3 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 4 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 5 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 6 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 7 at trial, the issue should be addressed during the pre-trial conference.

 8                      (c)        Other tangible items: the producing party must affix in a prominent place
 9 on the exterior of the container or containers in which the information or item is stored the word

10 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

11 the producing party, to the extent practicable, shall identify the protected portion(s).

12            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

13 designate qualified information or items does not, standing alone, waive the designating party’s

14 right to secure protection under this agreement for such material. Upon timely correction of a

15 designation, the receiving party must make reasonable efforts to ensure that the material is treated

16 in accordance with the provisions of this agreement.

17 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS

18            6.1       Timing of Challenges. Any party or non-party may challenge a designation of

19 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

20 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

21 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

22 challenge a confidentiality designation by electing not to mount a challenge promptly after the

23 original designation is disclosed.

24            6.2       Meet and Confer. The parties must make every attempt to resolve any dispute

25 regarding confidential designations without court involvement. Any motion regarding confidential

26 designations or for a protective order must include a certification, in the motion or in a declaration



     Stipulated Protective Order
     18-cv-00599-TSZ - 5
 1 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 2 affected parties in an effort to resolve the dispute without court action. The certification must list

 3 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 4 to-face meeting or a telephone conference.

 5            6.3       Judicial Intervention. If the parties cannot resolve a challenge without court

 6 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 7 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 8 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 9 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

10 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

11 the material in question as confidential until the court rules on the challenge.

12 7.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

13 LITIGATION

14            If a party is served with a subpoena or a court order issued in other litigation that compels

15 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

16 must:

17                      (a)        promptly notify the designating party in writing and include a copy of the

18 subpoena or court order;

19                      (b)        promptly notify in writing the party who caused the subpoena or order to

20 issue in the other litigation that some or all of the material covered by the subpoena or order is

21 subject to this agreement. Such notification shall include a copy of this agreement; and

22                      (c)        cooperate with respect to all reasonable procedures sought to be pursued by

23 the designating party whose confidential material may be affected.

24 8.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

26 material to any person or in any circumstance not authorized under this agreement, the receiving



     Stipulated Protective Order
     18-cv-00599-TSZ - 6
 1 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 2 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 3 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 4 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 5 Bound” that is attached hereto as Exhibit A.

 6 9.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 7 MATERIAL

 8            When a producing party gives notice to receiving parties that certain inadvertently

 9 produced material is subject to a claim of privilege or other protection, the obligations of the

10 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

11 is not intended to modify whatever procedure may be established in an e-discovery order or

12 agreement that provides for production without prior privilege review. The parties agree to the

13 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

14 10.        NON TERMINATION AND RETURN OF DOCUMENTS

15            Within 60 days after the termination of this action, including all appeals, each receiving

16 party must return all confidential material to the producing party, including all copies, extracts and

17 summaries thereof or destroy them. Alternatively, the parties may agree upon appropriate methods

18 of destruction.

19            Notwithstanding this provision, counsel are entitled to retain one archival copy of all

20 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

21 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

22 product, even if such materials contain confidential material.

23            The confidentiality obligations imposed by this agreement shall remain in effect until a

24 designating party agrees otherwise in writing or a court orders otherwise.

25

26



     Stipulated Protective Order
     18-cv-00599-TSZ - 7
 1

 2                       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3 DATED: October 11, 2018                         s/ Jesse Wing
                                                   Jesse Wing, WSBA #27751
 4                                                 MacDonald Hoague & Bayless
 5                                                 705 Second Avenue, Suite 1500
                                                   Seattle, Washington 98104
 6                                                 Phone: 206-622-1604
                                                   Email: JesseW@MHB.com
 7                                                 Attorney for Plaintiff
 8                                                 Attorneys for Plaintiff
 9
     DATED: October 11, 2018
10
                                                   s/ Priscilla T. Chan
11                                                 PRISCILLA T. CHAN, WSBA #28533
12
                                                   s/ Sarah K. Morehead
13                                                 SARAH K. MOREHEAD, WSBA #29680
                                                   Assistant United States Attorneys
14                                                 United States Attorney’s Office
                                                   700 Stewart Street, Suite 5220
15
                                                   Seattle, Washington 98101-1271
16                                                 Phone: (206) 553-7970
                                                   Email: Priscilla.Chan@usdoj.gov
17                                                 Email: Sarah.Morehead@usdoj.gov

18                                                 Attorneys for Defendant

19

20

21

22

23

24

25

26



     Stipulated Protective Order
     18-cv-00599-TSZ - 8
 1

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED
 3            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 4 documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding

 5 in any other court, constitute a waiver by the producing party of any privilege applicable to those

 6 documents, including the attorney-client privilege, attorney work-product protection, or any other

 7 privilege or protection recognized by law.

 8
 9 DATED: October 18, 2018.

10

11

12
                                                         A
                                                         Thomas S. Zilly
13                                                       United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26



     Stipulated Protective Order
     18-cv-00599-TSZ - 9
 1                                               EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,    ____________________________________          [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Cheryl Bishop v. Jeff Sessions et al., Case No. 2:18-cv-00599-TSZ. I agree to comply with

 8 and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9 acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

10 of contempt. I solemnly promise that I will not disclose in any manner any information or item

11 that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

12 with the provisions of this Order.

13            I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26



     Stipulated Protective Order
     18-cv-00599-TSZ - 10
